





Exhibit 10.6


UMPQUA HOLDINGS CORPORATION
RESTRICTED STOCK AWARD AGREEMENT


Pursuant to the terms of the Notice of Restricted Stock Award or Notice of
Performance Share Award (the "Notice") and this Restricted Stock Award Agreement
(together with the Notice, the "Agreement" or "Award Agreement"), Umpqua
Holdings Corporation, including its Subsidiaries and any successor corporation
(the "Company"), grants to the Participant named in the Notice (the
"Participant"), in consideration for Participant’s services to the Company, a
Restricted Stock Award (the "Award") pursuant to the Company’s 2013 Incentive
Plan (the "Plan") and subject to the restrictions and conditions contained
herein and in the Notice and the Plan.


1. RESTRICTED STOCK AWARD


1.1 Grant of Restricted Stock Award. The Company hereby awards to the
Participant and the Participant accepts the Award of the number of shares of
Common Stock of the Company specified in the Notice. This Award is made in
consideration of the services to be rendered by the Participant to the Company,
without the payment of any consideration other than the Participant’s services
to the Company and payment of the Price Paid by the Participant per Share
specified in the Notice, if any. The Award is being made pursuant to Section 8
of the Plan and is subject to and conditioned upon the terms and conditions of
the Plan and the terms and conditions set forth in this Agreement and the
Notice. Any inconsistency between the Notice or this Agreement and the terms and
conditions of the Plan will be resolved in accordance with the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its sole discretion. This
grant of the Award does not create any contractual right or other right to
receive any other Awards in the future.


1.2 Vesting. Except as otherwise provided herein, provided that the Participant
remains in Continuous Service through the applicable vesting date, and further
provided that any additional conditions and performance goals set forth in the
Notice have been satisfied, the Grant Shares will vest in accordance with
vesting schedule set forth in the Notice. The period over which the Restricted
Stock vests is referred to as the “Restricted Period”.


2. REPRESENTATIONS OF THE PARTICIPANT


2.1 No Representations by or on Behalf of the Company. The Participant is not
relying on any representation, warranty or statement made by the Company or any
agent, employee or officer, director, shareholder or other controlling person of
the Company regarding this Award or the Company’s stock.


2.2. Tax Election. The Company has advised the Participant to seek the
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from the Participant’s receipt of the Award or
shares of the Company’s stock pursuant to the Award. The Participant is making
the Participant’s own determination as to the advisability of making a Code
Section 83(b) election with respect to the shares covered by the Award set forth
in the Notice and this Agreement. The Participant understands that the Company
will report to appropriate taxing authorities the payment to the Participant of
compensation income either (i) upon the vesting of the Award or (ii) if the
Participant makes a timely Code Section 83(b) election, as of the effective date
of the Award. The Participant understands that he or she is solely responsible
for the payment of all federal and state taxes resulting
Restricted Stock Award Agreement

--------------------------------------------------------------------------------







Exhibit 10.6
from this Restricted Stock Award. With respect to Tax Withholding Amounts, the
Company has all of the rights specified in Section 5 of this Agreement and has
no obligations to the Participant except as expressly stated in Section 5 of
this Agreement.


2.3 Agreement to Enter into Lock-Up Agreement with an Underwriter. The
Participant, by accepting the Award represented by this Agreement, understands
and agrees that whenever the Company undertakes a firmly underwritten public
offering of its securities, the Participant will, if requested to do so by the
managing underwriter in such offering, enter into an agreement not to sell or
dispose of any securities of the Company owned or controlled by the Participant
provided that such restriction will not extend beyond 12 months from the
effective date of the registration statement filed in connection with such
offering.


3. GENERAL RESTRICTIONS OF TRANSFERS OF UNVESTED SHARES


3.1 No Transfers of Unvested Shares. The Participant agrees for himself or
herself, his or her executors, administrators and other successors in interest
that during the Restricted Period none of the unvested shares of Restricted
Stock (“Unvested Shares”), nor any interest therein, may be voluntarily or
involuntarily sold, encumbered, transferred, assigned, donated, pledged,
hypothecated or otherwise disposed of, gratuitously or for consideration prior
to their vesting in accordance with the Vesting Schedule set forth in the
Notice.


3.2 Stock Distributions. If the Company makes any distribution of stock with
respect to the Grant Shares by way of a stock dividend or stock split, or
pursuant to any recapitalization, reorganization, consolidation, merger or
otherwise, and the Participant receives any additional shares of stock in the
Company (or other shares of stock in another corporation) as a result thereof,
such additional (or other) shares shall be deemed Grant Shares hereunder and
shall be subject to the same restrictions and obligations imposed by this
Agreement.


3.3 Invalid Transfers. Any attempt to assign, alienate, pledge, attach, sell or
otherwise transfer or encumber the Unvested Shares or the rights relating
thereto during the Restricted Period shall be wholly ineffective and, if any
such attempt is made, the Unvested Shares will be forfeited by the Participant
and all of the Participant’s rights to such shares shall immediately terminate
without any payment or consideration by the Company. The Company shall not be
required (i) to transfer on its books any Grant Shares which have been sold or
transferred in violation of the provisions of this Section 3 or (ii) to treat as
the owner of the Grant Shares, or otherwise to accord voting, dividend or any
other rights to, any person or entity to whom Participant transferred or
attempted to transfer the Grant Shares in contravention of this Agreement.


3.4 Status of Forfeited Grant Shares. Any of the Unvested Shares that are
forfeited by the Participant pursuant to this Agreement shall return to the
status of authorized, but unissued, shares of the Company in accordance with the
Plan.


4. FORFEITURE OF UNVESTED SHARES


4.1 Forfeiture Events. Except as otherwise provided in the Notice, if the
Participant’s Continuous Service terminates (a “Forfeiture Event”) for any
reason at any time before all of his or her Shares have vested, the Unvested
Shares shall be automatically forfeited upon such termination of Continuous
Service and all of the Participant’s rights to such Shares shall immediately
terminate without any payment or consideration by the Company.


Restricted Stock Award Agreement

--------------------------------------------------------------------------------







Exhibit 10.6
4.2 Safekeeping of Stock Certificate Until Vesting. Until the Award vests in
accordance with the vesting schedule set forth in the Notice, any stock
certificate representing the Shares may be retained by the Company or its
transfer agent. Upon the occurrence of a Forfeiture Event, Participant does
hereby authorize and does hereby irrevocably appoint the Secretary of the
Company (with full power of substitution) as Participant’s attorney-in-fact to
transfer the Shares on the books of the Company. Upon the written request of the
Participant, the Company will deliver or cause to be delivered to the
Participant a stock certificate representing the Shares that have vested in
accordance with the vesting schedule set forth in the Notice to the extent that
stock certificates for such vested shares have not previously been delivered to
the Participant. The power of attorney contained in this Section 4.2 shall
become null and void as to Shares that have vested in accordance with the
vesting schedule set forth in the Notice.


5. Tax Liability and Withholding


5.1 The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:


a.tendering a cash payment.


a.authorizing the Company to withhold Shares of Common Stock otherwise issuable
or deliverable to the Participant as a result of the vesting of the Award;
provided, however, that no shares of Common Stock shall be withheld with a value
exceeding the minimum amount of tax required to be withheld by law.


a.delivering to the Company previously owned and unencumbered shares of Common
Stock.


5.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock or
the subsequent sale of any shares; and (b) does not commit to structure the
Award to reduce or eliminate the Participant's liability for Tax-Related Items.
6. MISCELLANEOUS PROVISIONS


6.1 Specific Performance. The parties hereby acknowledge and agree that it is
impossible to measure in money the damages which will be suffered by a party
hereto by reason of any breach by another party of any term of this Agreement,
that the Company and its common stock are unique and that a non‑breaching party
will suffer irreparable injury if this Agreement is not specifically performed.
Accordingly, the parties hereto acknowledge that a non‑breaching party shall, in
addition to all other remedies available hereunder or at law, be entitled to
equitable relief (including without limitation preliminary and permanent
injunctive relief) to enforce the terms of this Agreement.


6.2 No Rights to Continued Employment or Service. Nothing contained herein or in
the Plan shall confer upon Participant any right to continue in his or her
position, and the Company
Restricted Stock Award Agreement

--------------------------------------------------------------------------------







Exhibit 10.6
reserves all rights to discharge, demote or remove Participant for any reason
whatsoever, with or without cause, as an at will employee or director, subject
to the terms of any other written agreement that may exist between the Company
and the Participant.


6.3 Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of all of the parties hereto.


6.4 Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by the Participant
without the prior written consent of the Company.


6.5 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Oregon applicable to the construction and enforcement of
contracts wholly executed in Oregon by residents of Oregon and wholly performed
in Oregon. Subject to Section 6.6, any action or proceeding brought by any party
hereto shall be brought only in a state or federal court of competent
jurisdiction located in Multnomah County in the State of Oregon and all parties
hereto hereby submit to the in personal jurisdiction of such court for purposes
of any such action or procedure.


6.6. Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 6.7 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.


6.7 Attorney Fees. If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.


6.8 Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.


6.9 Entire Agreement. This Agreement and the Plan embody the entire agreement
and understanding of the parties in respect of the subject matter contained
herein and supersede all prior
Restricted Stock Award Agreement

--------------------------------------------------------------------------------







Exhibit 10.6
written or oral communications or agreements all of which are merged herein.
There are no restrictions, promises, warranties, covenants, or undertakings,
other than those expressly set forth or referred to herein.


6.10 No Waiver. No waiver of any provision of this Agreement or any rights or
obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.


6.11 Severability of Provisions. In the event that any provision hereof is found
invalid or unenforceable pursuant to judicial decree or decision, the remainder
of this Agreement shall remain valid and enforceable according to its terms.


6.12 Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company’s executive offices to the attention of the
Corporate Secretary, or if to the Participant, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.


6.13 Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed.


6.14 Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.


6.15 Defined Terms. Capitalized terms that are used but not defined herein have
the meaning ascribed to them in the Plan.


6.16 Section 409A. The Award is intended to comply with Section 409A of the Code
or an exemption thereunder and shall be construed and interpreted in a manner
that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.


6.17 No Impact on Other Benefits. The value of the Restricted Stock is not part
of Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.


Restricted Stock Award Agreement